     Case: 1:19-cv-00319 Document #: 28 Filed: 10/30/20 Page 1 of 13 PageID #:2105




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

BEATRISSA V.,                                          )
                                                       )
         Plaintiff,                                    )
                                                       )        No. 19 C 319
v.                                                     )
                                                       )        Magistrate Judge Gabriel A. Fuentes
ANDREW M. SAUL, Commissioner                           )
of Social Security, 1                                  )
                                                       )
         Defendant.                                    )

                              MEMORANDUM OPINION AND ORDER 2


         Plaintiff, Beatrissa V. 3 applied for Disability Insurance Benefits (“DIB”) on February 4,

2016, alleging she became disabled on December 4, 2015 when she was 63 years old. (R. 65, 179.)

After a hearing, an administrative law judge (“ALJ”) issued a written opinion denying her

application for benefits. (R. 13-24.) The Appeals Council denied Plaintiff’s request for review of




          1
            The Court substitutes Andrew M. Saul for his predecessor, Nancy A. Berryhill, as the proper defendant in
this action pursuant to Federal Rule of Civil Procedure 25(d) (a public officer’s successor is automatically substituted
as a party).
         2
           On February 21, 2019, by consent of the parties and pursuant to 28 U.S.C. § 636(c) and Local Rule 73.1,
this case was assigned to a United States Magistrate Judge for all proceedings, including entry of final judgment. (D.E.
10.) On May 31, 2019, this case was reassigned to this Court for all proceedings. (D.E. 14.)
          3
            The Court in this opinion is referring to Plaintiff by her first name and first initial of her last name in
compliance with Internal Operating Procedure No. 22 of this Court. IOP 22 presumably is intended to protect the
privacy of plaintiffs who bring matters in this Court seeking judicial review under the Social Security Act. The Court
notes that suppressing the names of litigants is an extraordinary step ordinarily reserved for protecting the identities
of children, sexual assault victims, and other particularly vulnerable parties. Doe v. Vill. of Deerfield, 819 F.3d 372,
377 (7th Cir. 2016). Allowing a litigant to proceed anonymously “runs contrary to the rights of the public to have open
judicial proceedings and to know who is using court facilities and procedures funded by public taxes.” Id. A party
wishing to proceed anonymously “must demonstrate ‘exceptional circumstances’ that outweigh both the public policy
in favor of identified parties and the prejudice to the opposing party that would result from anonymity.” Id., citing
Doe v. Blue Cross & Blue Shield United of Wis., 112 F.3d 869, 872 (7th Cir. 1997). Under IOP 22, both parties are
absolved of making such a showing, and it is not clear whether any party could make that showing in this matter. In
any event, the Court is abiding by IOP 22 subject to the Court’s concerns as stated.
     Case: 1:19-cv-00319 Document #: 28 Filed: 10/30/20 Page 2 of 13 PageID #:2106




the ALJ’s decision (R. 1-6), making the ALJ’s decision the final decision of the Commissioner.

Jozefyk v. Berryhill, 923 F.3d 492, 496 (7th Cir. 2019). Plaintiff seeks remand of the

Commissioner’s decision denying her applications for benefits (D.E. 13), and the Commissioner

has asked the Court to affirm the decision. (D.E. 18.) The matter is now fully briefed.

I.      Administrative Record

        A.       Medical Evidence

        Plaintiff was 63 years old when her job as an electronics products specialist was eliminated

on December 4, 2015. (R. 213.) She contends her disability began that day with physical and

mental health symptoms, including “nervous shock/breakdown, chest spasms, stomach aches, tight

muscles, joints, recurrent panic attacks, sleep apnea, mood disturbance, difficulty thinking or

concentrate (sic), inability to walk or drive over 20 minutes, social withdrawal.” (R. 222.)

        Plaintiff has a history of arthritis in her knees and wrist and has been treated for those

conditions as well as ulcerative colitis, and depression and anxiety by her primary care doctor,

Elana Edwards, M.D., since 2011. (R. 589.) In August 2015, Plaintiff complained of intermittent

back pain; an examination revealed decreased range of motion and tenderness of her spine (R.

1765.) On October 24, 2015 she reported joint deformity, stiffness, and arthralgia, 4 as well as

fatigue, memory problems and depression. (R. 1751.) Dr. Edwards diagnosed her with arthropathy

and unspecified osteoarthritis, gave her pain medications and ordered her to begin physical

therapy. (R. 1754.) On February 3, 2016, after an ultrasound, Dr. Edwards diagnosed Plaintiff with

a Baker’s cyst in her right knee, accompanied by swelling, tenderness, and decreased range of




4
 Arthralgias is a term that describes joint pain or stiffness. https://www.hopkinsmedicine.org/health/conditions-and-
diseases/arthralgia. (visited on September 14, 2020.)


                                                         2
    Case: 1:19-cv-00319 Document #: 28 Filed: 10/30/20 Page 3 of 13 PageID #:2107




motion. (R. 1468, 1746.)5 Plaintiff had an MRI in March 2016 that confirmed the diagnosis and

noted “mild degenerative changes” in her right knee. (R. 1471-72.) Dr. Edwards prescribed pain

medication and support for Plaintiff’s knee. (R. 1747.) The doctor also prescribed Xanax for

Plaintiff’s anxiety and depression, which she took from approximately 2011 to 2016.

         On March 2, 2016, Dr. Edwards completed a psychiatric report form and an “Arthritic

Report” as part of Plaintiff’s application for benefits, diagnosing her with ulcerative colitis,

recurrent UTI, iron-deficiency anemia, osteoarthritis, anxiety and depression. (R. 406.) 6 In the

arthritic report, Dr. Edwards noted that Plaintiff had pain, tenderness, swelling, redness, stiffness,

and fatigue, as well as limited flexion and extension in her right knee. (R. 416.) She also had an

antalgic gait. (Id.) Dr. Edwards did not check the box that Plaintiff needed an assistive device to

walk and wrote that Plaintiff could stand or walk for 30 minutes and sit or stand for up to two

hours at a time. (Id.) Plaintiff needed to be able to change positions because of low back pain, and

physical therapy partially managed her symptoms. (R. 417.)

         From May 2016 through August 2016, Plaintiff visited Dr. Edwards multiple times to be

treated for a flare-up of her ulcerative colitis which caused fatigue, weakness, stomach pain, and

frequent diarrhea. (R. 1642-1716.) On August 17, 2016, Plaintiff visited Dr. Edwards complaining

of, among other things, fatigue, arthralgias, back pain, muscle pain, shoulder pain with stiffness,

headaches, memory loss, depression, anxiety, and disturbances of emotion. (R. 1629.) On that date,

Dr. Edwards completed a residual functional capacity (“RFC”) assessment for Plaintiff which

stated that she’d been treating Plaintiff since 2011, as often as twice per month in the most recent


5
  A Baker’s cyst is a fluid-filled cyst that causes a bulge and feeling of tightness behind the knee and that often becomes
more painful when the knee is fully extended or flexed or when the patient is active.
https://www.mayoclinic.org/diseases-conditions/bakers-cyst/symptoms-causes/syc-20369950, visited on September
28, 2020.
6
  Because our remand is based on the ALJ’s treatment of the physical RFC, we are omitting discussion of the evidence
concerning Plaintiff’s mental health impairments and treatment, except where needed for clarity.


                                                            3
   Case: 1:19-cv-00319 Document #: 28 Filed: 10/30/20 Page 4 of 13 PageID #:2108




year. (R. 732.) Dr. Edwards diagnosed Plaintiff with ulcerative colitis, osteoarthritis and recurrent

depression, describing it as a “lifelong condition with frequent exacerbations.” (Id.) With respect

to Plaintiff’s arthritis, Dr. Edwards noted that she had limited range of motion in her hands, knees

and hip joints and that she would be expected to “frequently” experience pain or other symptoms

severe enough to interfere with her ability to work. (Id.) Dr. Edwards also wrote that Plaintiff could

sit or stand for 10 – 15 minutes at a time before needing to change position, and that she could sit,

stand or walk for a total of two hours in an eight-hour workday. (R. 732-33.) She would need to

take up to six unscheduled breaks per day because of muscle aches, fatigue, diarrhea, and frequent

urination. (Id.) Moreover, Plaintiff could never lift ten pounds and was limited in using her hands

and fingers for fine motor skills to 20 percent of the workday. (Id.)

       Plaintiff continued to visit Dr. Edwards through at least May 2017 for treatment of various

issues including continued joint pain and stiffness, particularly in her right knee but also in her

back and neck, anxiety, depression, ulcerative colitis and fatigue. (R. 1516, 1526, 1579, 1589,

1600, 1629.) Physical therapy helped alleviate some of Plaintiff’s symptoms, and she continued to

report feeling better at some appointments and experiencing joint pain and stiffness at others. (Id.)

       On October 9, 2017, Dr. Edwards wrote a letter regarding Plaintiff’s health in connection

with her claim for benefits. (R. 1951.) In the letter, Dr. Edwards stated that Plaintiff’s health had

deteriorated in the past two years, particularly with respect to her ulcerative colitis and

“depression/anxiety; worsening memory loss of symptoms.” (Id.) At the end of the letter, Dr.

Edwards opined that because of her health issues, Plaintiff would “not be able to work 8 hours a

day, 5 days a week on a consistent and reliable basis.” (Id.)




                                                  4
   Case: 1:19-cv-00319 Document #: 28 Filed: 10/30/20 Page 5 of 13 PageID #:2109




       B.      Agency Evidence

       On April 2, 2016, Plaintiff underwent a consultative examination with Agency doctor Jorge

Aliaga, M.D. (R. 438.) He found that Plaintiff had full range of motion in her upper and lower

extremities and a normal gait without assistive device. (R. 440.) Dr. Aliaga noted that Plaintiff had

no difficulty getting on and off the examination table, but that she had moderate difficulty with

heel walk and toe walk and was unable to walk with a tandem gait or perform squatting and arising.

(R. 441.) She had no trouble balancing on one leg. (Id.) In July 2016, non-examining doctor Milla

Bacalla, M.D. completed a disability determination for the Agency, concluding that Plaintiff had

no severe physical impairments. (R. 85.)

       C.      Hearing Testimony

       Plaintiff testified that she was unable to perform any jobs that required physical stamina

because her ulcerative colitis made her weak, and also caused her to need a lot of bathroom breaks.

(R. 40.) At the time of the hearing, Plaintiff was seeing her internist and psychiatrist to manage

all of her health issues; she was not seeing any other specialists. (R. 42.) With respect to physical

pain in her back, neck and knee, Plaintiff explained that it would improve for a period of time with

physical therapy and then worsen again, at which point she would visit her internist. The ALJ

questioned Plaintiff about why Dr. Edwards did not recommend that she get x-rays or other

imaging of her neck or back and the Plaintiff answered that her doctor had never asked or said

anything about those sorts of tests. (R. 44.) She had never been prescribed a cane but had started

using one six months before the hearing for stability and because she got dizzy. (Id.)

       Plaintiff testified that she could walk about a block and stand for no more than 30 minutes

at a time and although she could lift five pounds, she couldn’t hold it for long. (R. 51.) She was

able to perform light household chores such as cleaning off her kitchen counters and putting her



                                                 5
    Case: 1:19-cv-00319 Document #: 28 Filed: 10/30/20 Page 6 of 13 PageID #:2110




own dishes in the dishwasher. (R. 53.) She could load the washing machine but her husband had

to move the wet clothes to the dryer. (R. 54.) Plaintiff testified that she could fold laundry while

seated. (Id.)

        Medical expert Ellen Rozenfeld, M.D. testified about Plaintiff’s mental health, but not her

physical impairments, opining that Plaintiff had moderate limitations in her social functioning,

concentration, persistence and pace, and ability to adapt. (Id.) In Dr. Rozenfeld’s opinion, Plaintiff

had an RFC that was limited to tasks that were simple and routine in nature to help her avoid being

distracted by psychological symptoms, minimal contact with the public, occasional contact with

co-workers and supervisors and a routine workplace setting with predictable and simple decision

making. (R. 60.) The vocational expert testified that with the exception of a year when Plaintiff

had worked as a caregiver for her parents at the medium to heavy level, all of her previous jobs (as

various types of electronic products specialists) had been sedentary to light, but that Plaintiff was

unable to perform any of her previous work because of mental health limitations described by Dr.

Rozenfeld. (R. 62-63.) 7 The ALJ asked the VE to describe jobs Plaintiff could perform that were

at the medium level of exertion and that included Dr. Rozenfeld’s RFC opinion, and the VE

testified that available jobs included janitor, dishwasher, and hand packager. (Id.)

        D.       ALJ Opinion

        On March 27, 2018, the ALJ issued a written opinion finding that Plaintiff was not under

a disability within the meaning of the Social Security Act from her alleged onset date of December

4, 2015, through the date of the decision. (R. 15.) At Step One, the ALJ found Plaintiff had not

engaged in substantial gainful activity during this time period. (R. 16.) At Step Two, the ALJ found



7
  The record does not indicate when Plaintiff worked as a caregiver for her parents, but as she worked for her most
recent employer, Zebra Technologies, from 2006 – 2015, we infer that the caregiving job occurred before that. (R.
193, 223.)

                                                        6
   Case: 1:19-cv-00319 Document #: 28 Filed: 10/30/20 Page 7 of 13 PageID #:2111




Plaintiff had the following severe impairments: depression, anxiety and panic disorder, and

arthralgias. (Id.) At Step Three, the ALJ found Plaintiff’s impairments did not meet or medically

equal the severity of a listing. (R. Id.) In making this determination, the ALJ considered the

“Paragraph B” criteria and determined that Plaintiff’s limitations were moderate. (R. 16-17.)

Because Plaintiff did not have two “marked” or one “extreme” limitation, the Paragraph B criteria

were not satisfied. (Id.)

        Next, the ALJ assigned Plaintiff an RFC for medium work, except limited to “simple and

routine 1-3 step instructions, with routine changes only; minimal brief and superficial contact with

the general public; and she should work primarily alone, having no more than occasional contact

with co-workers and supervisors.” (R. 17.)

        The ALJ then discussed the medical record, summarizing Plaintiff’s hearing testimony and

describing Plaintiff’s visits to her doctors between August 2015 and May 2017, including her

diagnosis of a Baker’s cyst in her right knee, her intermittent complaints of and treatment for back,

neck and knee pain and stiffness, which were sometimes improved with physical therapy, and her

general feeling of weakness caused by her ulcerative colitis (R. 18-19.) The ALJ pointed out that

Plaintiff never underwent any diagnostic imaging of her back or neck, was never referred to a pain

specialist, and never visited the emergency room because of pain. (R. 20.) With respect to

Plaintiff’s mental impairments, the ALJ recognized that Plaintiff began seeing a psychiatrist in

2016 but stated that Plaintiff never presented with extreme symptoms of anxiety or depression,

was never recommended to be hospitalized, and was never recommended treatment beyond a

monthly visit with her doctor. (Id.)

        With respect to the opinion evidence, the ALJ gave little weight to Dr. Edwards’ August

2016 RFC on the ground that it imposed significantly more restrictions on Plaintiff than Dr.



                                                 7
      Case: 1:19-cv-00319 Document #: 28 Filed: 10/30/20 Page 8 of 13 PageID #:2112




Edwards’ March 2016 Arthritic Report even though the medical evidence in the interim did not

indicate any marked changes in the Plaintiff’s condition that would result in such severe

limitations. (R. 21.) The ALJ also gave little weight to Dr. Edwards’ October 2017 opinion of

Plaintiff’s physical capabilities, finding the opinion inconsistent with the conservative course of

treatment the doctor had prescribed for an impairment that was only moderate in severity,

including the fact that Dr. Edwards never referred Plaintiff for diagnostic imaging of her neck or

spine and never referred her to a pain specialist for treatment. (Id.) Finally, the ALJ gave little

weight to Dr. Edwards’ March 2016 Arthritic Report on the ground that it was substantially

inconsistent with the later August RFC. (Id.)

         The ALJ gave great weight to the physical assessment portion of Plaintiff’s July 2016

Disability Determination explanation because it was consistent with Plaintiff’s conservative course

of treatment. (R. 22.)

II.      DISCUSSION

         A.     Standard of Review

         The Court’s review of the ALJ’s decision “is deferential; we will not reweigh the evidence

or substitute our judgment for that of the ALJ.” Summers v. Berryhill, 864 F.3d 523, 526 (7th Cir.

2017). “The ALJ’s decision will be upheld if supported by substantial evidence, which means such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Jozefyk,

923 F.3d at 496 (internal citations and quotations omitted). “An ALJ need not address every piece

of evidence, but he must establish a logical connection between the evidence and his conclusion,”

i.e., “build an accurate and logical bridge” between the evidence and his conclusion. Lanigan v.

Berryhill, 865 F.3d 558, 563 (7th Cir. 2017). “Where substantial evidence supports the ALJ’s

disability determination, we must affirm the decision even if reasonable minds could differ



                                                 8
      Case: 1:19-cv-00319 Document #: 28 Filed: 10/30/20 Page 9 of 13 PageID #:2113




concerning whether the claimant is disabled.” L.D.R. by Wagner v. Berryhill, 920 F.3d 1146, 1152

(7th Cir. 2019) (internal citations and quotations omitted).

           Relevant here, prior to Step Four, an ALJ determines a claimant’s RFC, or “what an

individual can still do despite his or her limitations.” S.S.R. 96-8p. The ALJ must explain how he

reached his conclusion about the residual functional capacity of a claimant and support that

conclusion with evidence from the record. See, e.g., SSR 96-8p, case 1996 WL 374184, at *7

(“The RFC assessment must include a narrative discussion describing how the evidence supports

each conclusion, citing specific medical facts ... and nonmedical evidence[.]”).

           The ALJ assigned Plaintiff an RFC for a full range of medium work. Medium work

requires the ability to lift up to 50 pounds at a time with frequent lifting or carrying of objects

weighing up to 25 pounds. 8 Social Security guidance further describe a full range of medium work

as generally being able to stand or walk, off and on, for a total of approximately 6 hours in an 8-

hour workday. 9 Moreover, “the considerable lifting required for the full range of medium work

usually requires frequent bending-stooping. . . [and] Flexibility of the knees as well as the torso is

important for this activity.” Id.

           Plaintiff makes three arguments in favor or remand: (1) the ALJ’s analysis of Plaintiff’s

credibility was flawed because it violated SSR 16-3p; (2) the ALJ’s RFC determination was faulty;

and (3) the ALJ improperly weighed the medical opinions.

           We remand because the ALJ failed to “build a logical bridge” from the evidence to her

conclusion that Plaintiff could perform a full range of medium work, specifically with respect to

her treatment of the medical opinions.




8
    https://www.ssa.gov/OP_Home/cfr20/404/404-1567.htm, visited on September 21, 2020.
9
    https://www.ssa.gov/OP_Home/rulings/di/02/SSR83-10-di-02.html, visited on September 21, 2020.

                                                        9
     Case: 1:19-cv-00319 Document #: 28 Filed: 10/30/20 Page 10 of 13 PageID #:2114




         B.       Medical Opinions

         The ALJ’s treatment of the medical opinions as support for her RFC was flawed. An ALJ

must give a treating physician's opinion controlling weight if “it is well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence in [the] case record.” 20 C.F.R. § 404.1527(c)(2); Kaminski v. Berryhill, 894

F.3d 870, 874, 874 n.1 (7th Cir. 2018). 10 Moreover, the ALJ must give good reasons for the weight

that it assigns a treating physician's opinion. Bates v. Colvin, 736 F.3d 1093, 1101 (7th Cir. 2013).

“If an ALJ does not give a treating physician's opinion controlling weight, the regulations require

the ALJ to consider the length, nature, and extent of the treatment relationship, frequency of

examination, the physician's specialty, the types of tests performed, and the consistency and

supportability of the physician's opinion.” Moss v. Astrue, 555 F.3d 556, 561 (7th Cir. 2009); see

20 C.F.R. § 404.1527(c).

         The ALJ committed a number of errors when she gave all three of Dr. Edwards’ opinions

little weight. As we described above, the ALJ gave little weight to Dr. Edwards’ August 2016

opinion because it was more restrictive than the March 2016 opinion and there was no evidence

that Plaintiff’s condition worsened so as to justify the more restrictive RFC. The ALJ gave little

weight to the March 2016 opinion on the ground that it was inconsistent with the August 2016

opinion. Both of these decisions are flawed.

         First, the ALJ ignored medical evidence that supported Dr. Edwards’ August 2016 RFC

opinion. While it is true that Plaintiff’s pain and stiffness associated with her knees, neck and back

did not change significantly between Dr. Edwards’ March 2016 RFC and the one she completed


10
  This is the standard for analyzing an ALJ’s treatment of treating doctor’s opinions for claims filed prior to March
27, 2017, which requires the ALJ to explain the reasons for not assigning controlling weight to the treating physician
opinions. Kaminski, 894 F.3d at 874 n.1.


                                                         10
     Case: 1:19-cv-00319 Document #: 28 Filed: 10/30/20 Page 11 of 13 PageID #:2115




in August 2016, her treatment notes from that span of time are replete with discussion of Plaintiff’s

treatment for her ulcerative colitis, which included fatigue, abdominal pain, bloating, diarrhea,

blood in her stool, frequent urination and nausea, for which she took steroids and other

medications. (R. 1621-28, 1643-48.) Dr. Edwards’ August 2016 RFC included the

recommendation that Plaintiff would need up to six unscheduled breaks per day to manage these

symptoms and Plaintiff testified to the same. The ALJ did not identify any evidence to contradict

Dr. Edwards’ opinion about Plaintiff’s need for unscheduled breaks and she does not address

Plaintiff’s treatment for ulcerative colitis at all. Therefore, the ALJ weighed – and then discounted

– the August 2016 opinion after considering only evidence about Plaintiff’s arthritis while ignoring

evidence about Plaintiff’s ulcerative colitis that was consistent with Dr Edwards’

recommendations. This impermissible “cherry picking” is grounds for remand. Denton v. Astrue,

596 F.3d 419, 425 (7th Cir. 2010). 11

         Second, the ALJ’s treatment of Dr. Edwards’ first opinion on its own is deficient. The ALJ

gave little weight to the March 2016 opinion – an opinion that contained the fewest physical

restrictions on Plaintiff – because it was inconsistent with the August 2016 opinion. But this

justification is lacking; regardless of how much weight the August 2016 opinion was entitled to

on its own, the ALJ’s reasoning says nothing about the reliability of the March 2016 opinion.

         As the ALJ acknowledges, Dr. Edwards was Plaintiff’s long-time treating doctor and her

opinion is entitled to controlling weight if it is supported by the medical evidence. The ALJ’s brief

treatment of the March 2016 opinion neither identifies inconsistencies with the record nor

acknowledges the medical evidence that supports the opinion. See Brown v. Colvin, 845 F.3d 247,


11
   The ALJ gave Dr. Edwards October 2017 opinion little weight because it assessed physical limitations that were
inconsistent with Plaintiff’s conservative course of treatment. As with her analysis of Dr. Edwards’ August 2016
opinion, the ALJ failed to acknowledge those parts of Dr. Edwards’s opinion that concerned Plaintiff’s limitations due
to her ulcerative colitis, which the doctor described as having worsened over the previous two years. (R. 21.)

                                                         11
  Case: 1:19-cv-00319 Document #: 28 Filed: 10/30/20 Page 12 of 13 PageID #:2116




253 (7th Cir. 2016) (treating doctor’s notes that showed largely normal examinations but also

documented complaints of pain did not contradict doctor’s opinion, particularly where ALJ cited

no evidence of inconsistency with the opinion).

       The medical evidence shows that Plaintiff was diagnosed with a Baker’s cyst in her right

knee in February 2016 and was unable to extend or flex that knee when Dr. Edwards examined

her in March 2016. The Agency doctor who examined Plaintiff in April 2016 noted that Plaintiff

could not perform several tests of her gait and also that she was unable to squat or arise. The

medical record from 2015 to 2017 consistently recounts Plaintiff’s complaints of pain and stiffness

in her joints which, while intermittent and mixed with examinations showing that physical therapy

provided temporary relief and benefit, never resolved completely. In Brown, the Seventh Circuit

remanded because the ALJ failed to apply properly the treating physician rule where there was no

evidence to contradict the physical limitations imposed by the treating doctor. The fact that the

medical evidence documented normal gait, leg raises, and reflexes did not speak to the doctor’s

opinions about Plaintiff’s need to sit, rest, and be absent from work, which made up the bulk of

the RFC. 845 F.3d at 253. Indeed, the Court pointed out that many of the “normal” observations

and treating notes had nothing to do with the doctor’s RFC opinion at all. Id.

       In the case of Plaintiff, facts indicating that the Agency doctor observed normal range of

motion and no difficulty getting on and off the examination table, and that Plaintiff denied pain at

some of her appointments with Dr. Edwards, have little bearing on Dr. Edwards’s opinion that

Plaintiff could only walk for 30 minutes at a time or could sit or stand for only two hours. For

these reasons, we find that the ALJ erred in giving little weight to Dr. Edwards’s opinions, which,

if accepted, would have demonstrated that Plaintiff was unable to perform work at the medium

level of exertion.



                                                  12
  Case: 1:19-cv-00319 Document #: 28 Filed: 10/30/20 Page 13 of 13 PageID #:2117




                                       CONCLUSION

       For the foregoing reasons, we grant Plaintiff’s request for remand (D.E. 13) and deny the

Commissioner’s motion to affirm (D.E. 18).




                                             ENTER:



                                             ________________________________
                                             GABRIEL A. FUENTES
                                             United States Magistrate Judge



DATED: October 30, 2020




                                               13
